Hawkins, J.,
delivered the opinion of the Court.
In this case, complainant seeks to enjoin a suit brought in the Circuit Court of Roane County, against him on a note executed by him to defendant, Porter, for §2,500, for the payment of part of the purchase money for a tract of land, upon the ground of a failure of the consideration in consequence of certain proceedings instituted by creditors of Porter. We are of the opinion that neither of defendants, Osborne, Stanfield, or Ballard, were innocent purchasers of said note, in due course of trade, so as to prevent an inquiry into the original consideration thereof; and that in the hands of either, it is subject to all the defenses and equities it would be in the hands of defendant, Porter. Wo are also of the opinion, there has been a partial failure of the consideration for which the note was given, in consequence of proceedings instituted by creditors of Porter, for the purpose of. subjecting the *44land to the satisfaction of their debts, to the extent of which complainant is entitled to have said note credited; and for the balance remaining, he is liable to the plaintiff in the suit at law. The decree of the Chancellor will be reversed. But as it does not appear from the record to what extent the consideration has failed, or to what amount complainant is entitled to a credit, this cause Will be remanded to the Chancery Court, for an account, in which complainant will .be credited with the amount of the debts of the creditors of Porter, for the payment of which said land may have been subjected in said proceedings on behalf of said creditors. Each party will pay one half the eosts in this Court.